Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 31 October 2022 has been entered.

Response to Amendment
The following Office action in response to communications received October 31, 2022. Applicant has amended claims 1, 6, 13, 16-19 and 24. Therefore, claims 1-2, 4-9, 11, 13-14, 16-21 and 22-24 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the 35 USC § 101, rejections set forth in the previous office action dated June 10, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11, 13-14, 16-21 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 13 and 24 are directed to an abstract idea comprising a method and system for generating a therapy plan for a patient, wherein the method includes providing an annotated disease treatment information, patient history including disease types for a plurality of patients and molecular data associated with patients. The claim(s) recite(s) “parse obtained publications relating to diseases to identify and annotate disease treatment information and store the annotated disease treatment information; correlate molecular data and patient data for the patient with annotated disease treatment data stored to identify a plurality of candidate treatment options for the patient; apply a plurality of stored scoring rules to the patient data, the molecular data, and a portion of the annotated disease treatment data associated with each of the candidate treatment options to generate a molecular score, a disease score, and a patient score for each of the candidate treatment options, wherein for each of the candidate treatment options the molecular score is based on a relationship between a molecular profile for the patient and a sensitivity of one or more drugs of the candidate treatment option, the disease score is based on an extent to which the drugs have been tested in the disease type, and the patient score is based on the extent to which the patient has been exposed to the drugs; rank the candidate treatment options based on an overall score for each of the candidate treatment options generated from the molecular, disease, and patient score for each of the candidate treatment options; generate a patient report comprising at least the ranked candidate treatment options and for each of the candidate treatment options one or more of the molecular score, the disease score, the patient score, or the overall score, wherein the candidate treatment options are thereby ranked in the patient report according to their respective likelihood of improving an outcome for the patient; generate, at least a portion of the generated patient report; and output a modified version of the generated patient report to facilitate implementation of one or more of the candidate treatment options for the patient and thereby improve a medical outcome for the patient.”
The limitations of “parse obtained publications relating to diseases to identify and annotate disease treatment information and store the annotated disease treatment information; correlate molecular data and patient data for the patient with annotated disease treatment data stored to identify a plurality of candidate treatment options for the patient; apply a plurality of stored scoring rules to the patient data, the molecular data, and a portion of the annotated disease treatment data associated with each of the candidate treatment options to generate a molecular score, a disease score, and a patient score for each of the candidate treatment options, wherein for each of the candidate treatment options the molecular score is based on a relationship between a molecular profile for the patient and a sensitivity of one or more drugs of the candidate treatment option, the disease score is based on an extent to which the drugs have been tested in the disease type, and the patient score is based on the extent to which the patient has been exposed to the drugs; rank the candidate treatment options based on an overall score for each of the candidate treatment options generated from the molecular, disease, and patient score for each of the candidate treatment options; generate a patient report comprising at least the ranked candidate treatment options and for each of the candidate treatment options one or more of the molecular score, the disease score, the patient score, or the overall score, wherein the candidate treatment options are thereby ranked in the patient report according to their respective likelihood of improving an outcome for the patient; generate, at least a portion of the generated patient report; and output a modified version of the generated patient report to facilitate implementation of one or more of the candidate treatment options for the patient and thereby improve a medical outcome for the patient”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “knowledgebase, electronic publications, database(s), interactive interface, communication networks, display on a display device, molecular database, computing devices” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “correlating data” in the context of this claim encompasses the user manually comparing gathered data (e.g. molecular, patient data, and annotated disease treatment data).” Similarly, the applying a plurality of stored scoring rules to the patient data, the molecular data, and a portion of the annotated disease treatment data associated with each of the candidate treatment options, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “knowledgebase, electronic publications, database(s), interactive interface, communication networks, display on a display device, molecular database, computing devices” to perform all of the “parsing, correlating, applying, ranking, generating and outputting” steps. The “knowledgebase, electronic publications, database(s), interactive interface, communication networks, display on a display device, molecular database, computing devices” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., knowledgebase, communication networks, database(s), molecular database, EHR, interactive interface, display on a display device of one or more third party computing devices). Claim 13 has additional limitations (i.e., knowledgebase, memory, database(s), processor, EHR, electronic publications, interactive interface, communication networks, display on a display device, molecular database, computing devices). Claim 24 has additional limitations (i.e., knowledgebase, electronic publications, database(s), interactive interface, communication networks, display on a display device, molecular database, computing devices). Looking to the specification, these components are described at a high level of generality (¶ 96-97; systems may each comprise a server or other computer or mobile device that includes a processor that is coupled to a memory, input/output devices and network access technology). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage/database]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2, 4-9, 11, 14, 16-21 and 22-23 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 4-9, 11, 13-14, 16-21 and 22-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, filed on October 31, 2022 with respect to the 35 USC § 101 arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 6, 13, 16-19 and 24.
Still, Examiner maintains rejection. The claims are absent of an additional element that reflects an improvement in the functioning of a computer, or an improvement to another technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; and an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 As previously stated, the combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The correlating of gathered data, applying scoring from already stored rules and generating reports, original or modified to be displayed, do not require computer implementation. Adding the additional elements such as “knowledgebase, database, processor, EHR, interactive interface output via one or more communication networks for display on a display device of one or more third party computing devices” may certainly make the claimed invention more efficient, however the claimed techniques that are inherently associated with and dependent on artificial intelligence (e.g. computing device), machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20130085735 A1 to VILSMEIER; The present invention is directed to the medical field and in particular to the treatment of patients which is performed in accordance with the treatment plan.
Pub. No.: US 20070099219 A1 to Teverovskiy et al.; Embodiments of the invention relate to methods and systems that use clinical information, molecular information and computer-generated morphometric information in a predictive model for predicting the occurrence of a medical condition (e.g., disease or responsiveness or unresponsiveness to treatment).
Pub. No.: US 20130268290 A1 to Jackson et al.; Systems and methods are described herein for disease knowledge modeling and clinical treatment decision support, and the prioritization of possible treatment options.                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626